United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3482
                                   ___________

Albert J. Staley,                     *
                                      *
             Appellant,               *
                                      *
      v.                              *
                                      * Appeal from the United States
Larry D. May, Chief Deputy            * District Court for the
Director, Arkansas Department of      * Eastern District of Arkansas.
Correction; Suzanne Hixson,           *
Assistant Attorney General;           *      [UNPUBLISHED]
Harold Erwine, Circuit Judge,         *
Randolph County; Debbie Wise,         *
Circuit Clerk, Randolph County,       *
                                      *
             Appellees.               *
                                 ___________

                             Submitted: March 30, 2011
                                Filed: May 11, 2011
                                 ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Albert Staley appeals from the preservice dismissal of his 42 U.S.C. § 1983
complaint for lack of jurisdiction and seeks leave to proceed in forma pauperis (IFP)
on appeal. We grant IFP status and reverse and remand.
       The State of Arkansas brought suit in state court under the Arkansas State
Prison Inmate Care and Custody Reimbursement Act to seize Staley's assets to pay for
the costs of his incarceration. The State moved to have funds in Staley's inmate
account deposited with the court clerk pending resolution of the suit. The state court
granted that motion in a November 19, 2009, order. In Staley's § 1983 complaint, he
challenged the seizure as a violation of federal law to the extent the funds are his
social security benefits.1

       The District Court dismissed the complaint with prejudice as frivolous and for
failure to state a claim. The court construed Staley's complaint as seeking to overturn
a state-court decision and held that it was therefore Rooker-Feldman barred.2 This
was error. The November 2009 state-court order in question is an interim order
intended to protect the assets and is not a final disposition of the State's suit seeking
reimbursement for Staley's care and custody.

      We grant Staley IFP status on appeal, and we reverse and remand the case to
the District Court. We express no opinion on whether the District Court's jurisdiction
may otherwise be affected by immunity or abstention issues.
                       ______________________________




      1
       It appears the State sought to have approximately $5000 from Staley's account
deposited with the state court but has since acknowledged that $3638 of those funds
were claimed by the Social Security Administration as overpaid benefits.
      2
      Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); Dist. of Columbia Court of
Appeals v. Feldman, 460 U.S. 462 (1983).

                                          -2-